FILED
                             NOT FOR PUBLICATION                             JUL 29 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAROSLAV FECKO, a.k.a. Jaroslau                   No. 08-74594
Fecko,
                                                  Agency No. A095-624-927
               Petitioner,

  v.                                              MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Jaroslav Fecko, a native and citizen of Slovakia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we

deny the petition for review.

      Substantial evidence supports the BIA’s finding that the harm Fecko

experienced, even considered cumulatively, did not rise to the level of persecution.

See Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006); see also Prasad v.

INS, 47 F.3d 336, 340 (9th Cir. 1995) (“Although a reasonable factfinder could

have found [these incidents constituted] past persecution, we do not believe that a

factfinder would be compelled to do so.”) (emphasis in original). In addition, with

regard to the 1984 events, substantial evidence also supports the conclusion that

Fecko failed to demonstrate a well-founded fear of persecution. See Gu, 454 F.3d

at 1022. Further, with regard to the 1994 extortion, substantial evidence supports

the BIA’s determination that Fecko failed to establish past persecution or a well-

founded fear of future persecution on account of a protected ground. See INS v.

Elias-Zacarias, 502 U.S. 478, 483 (1992). Fecko’s contention that the agency

ignored country conditions evidence fails because he has not overcome the

presumption that the agency reviewed the record. See Fernandez v. Gonzales, 439

F.3d 592, 603 (9th Cir. 2006). Thus, Fecko’s withholding of removal claim fails.




                                          2                                   08-74594
      Substantial evidence also supports the BIA’s denial of Fecko’s CAT claim

because he failed to show it is more likely than not he would be tortured in

Slovakia by or with the consent or acquiescence of the government. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          3                                    08-74594